Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 17 November 2021, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-21 are currently pending in the instant application.

Response to Arguments
Applicant's arguments, see Priority page 18, filed 17 November 2021, with respect to the claim of priority to provisional application No. 62/723,137 have been fully considered and are not persuasive in light of Applicant’s arguments.  In order to be entitled to an earlier priority date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  Provisional application No. 62/723,137 does not disclose detecting surface defects and generating remedial instructions to address the surface defects, therefore the denial of benefit to the provisional application No. 62/723,137 is maintained.  Applicant further argues a claim of priority to provisional application No. 62/851,336.  Examiner acknowledges that claims 1-21 are entitled to the benefit of provisional application No. 62/851,336 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) because each claim limitation is expressly, implicitly, or inherently supported in the filed disclosure.  The 102(a)(1) and 102(a)(2) rejections are maintained because the art on the record, Telleria (U.S. Pub. No. 20180181012), was filed (03/30/2018) and published (10/04/2018) before the priority application’s effective date (05/22/2019).   
Applicant’s arguments, see Drawings page 19, filed 17 November 2021, with respect to the objections of Fig. 1A and Fig. 1B have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections to Fig. 1A and Fig. 1B are withdrawn.
Applicant’s arguments, see Specification page 19, filed 17 November 2021, with respect to the specification objections have been fully considered and are persuasive in light of the Applicant’s amendments to the specification.  The previous objections to the specification are withdrawn.
Applicant’s arguments, see Claim Objections page 20, filed 17 November 2021, with respect to the objections of claims 1-21 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous objections to claims 1-21 are withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 112 page 20, filed 17 November 2021, with respect to the rejections of claims 1, 5-8, 12, 15-17, and 20-21 (as well as dependent claims due to dependency) under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejections of claims 1, 5-8, 12, 15-17, and 20-21 (as well as dependent claims due to dependency) have been withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 101 page 20, filed 17 November 2021, with respect to the rejection of claim 17 und 35 USC 101 have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 101 rejection of claim 17 has been withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103 pages 21-25, with respect to the rejections of claims 1, 12 and 17 under 35 USC 102(a)(1) and/102(a)(2) have been fully considered and are not persuasive in light of the Applicant’s amendments to the claims.  Applicant argues that Telleria is not understood to disclose generating remedial instructions to correct the identified surface defect.  However, Telleria discloses a vision system to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel and other surface defects ([0104]).  Telleria further discloses that if rework is identified, a toolpath is created to address the rework needed ([0107]) (generating remedial instructions).  One method of rework disclosed is sanding down a high point resulting from excessive joint compound application ([0055]).  Therefore, because Telleria discloses 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Telleria (U.S. Pub No. 20180281012 ).
Regarding Claim 1:
Telleria teaches:
An automated construction robot system (“automated drywalling system 100” [0025])
comprising: a mobile base assembly configured to be displaceable within a work area (“Base unit 120 comprise platform 122 and a cart 124 with a lift 126 disposed between platform 122 
a head assembly configured to process a work surface (“end effector 160” [0030]; Fig. 1 (160)); 
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (“Robotic arm 140” [0028]; Fig. 1 (140)); 
a machine vision system configured to scan a target area and generate target area information (“Vision systems 324 and 326” [0064]); 
and a computational system configured to: ( “Computational planner (program executed by control system 322)” [0065]) 
process the target area information to identify a surface defect (“using vision systems 326 or 364 to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel, and defects” [0104]), 
generate one or more remedial instructions to correct the surface defect identified (Examiner Note: According to the specification remedial instructions are listed in [0049-51].  Therefore, it is not a relative term and just broadly interpreted.  “The planner can produce toolpaths and/or tool parameters, which can enable the system 100 to apply paint, wall paper or other coatings to surfaces” [0065]; “The system 100 can monitor the coverage achieved by the end effector 160 and update tool paths and tool parameters to ensure the desired coating profile is being applied” [0105]; “The system 100 can also utilize a feedback mechanism for communicating contact, forces, gimbal displacement information, tool orientation, motor loads, humidity and temperature readings, and/or measurements of the applied paint 930, to system 100 (e.g., to the control system 322) for the purpose of real time updating of the tool paths and tool parameters for improving finish of paint 930” [0106]; “The system 100 can also determine areas that need another application of paint 930, rework using automated drywall system 100, or rework to be done manually... The system 100 can use this input along with other information about the previous work to create a new toolpath” (remedial instructions) [0107]), 
and manipulate one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions (“The automated drywalling system 100 can apply a thicker layer than normal enabling a sanding system to sand down high points to be level to the adjacent surfaces.” [0055]; “The planner can produce toolpaths and/or tool parameters, which can enable the system 100 to apply paint, wall paper or other coatings to surfaces [0065]; “The system 100 can monitor the coverage achieved by the end effector 160 and update tool paths and tool parameters to ensure the desired coating profile is being applied” [0105]; “The system 100 can also utilize a feedback mechanism for communicating contact, forces, gimbal displacement information, tool orientation, motor loads, humidity and temperature readings, and/or measurements of the applied paint 930, to system 100 (e.g., to the control system 322) for the purpose of real time updating of the tool paths and tool parameters for improving finish of paint 930” [0106]; Fig. 1-2).

Regarding Claim 4: 
Telleria discloses all of the limitations of Claim 1.  Telleria further teaches:
wherein the computational system is further configured to: manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply a coating material to the work surface via the head assembly (“automated drywalling system 100 can comprise a variety of tools that enable the system 100 to mix, paint, deliver paint, apply paint, smooth paint, dry paint, cure paint and the like. Such tools can be positioned and controlled using base unit 120, robotic arm 140, end effector 160” [0062]).

Regarding claim 5: 
Telleria discloses all of the limitations of Claim 4.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of: (“automated drywalling system 100 can comprise a variety of tools that enable the system 100 to mix, paint, deliver paint, apply paint, smooth paint, dry paint, cure paint and the like” [0062])
controlling the movement of the mobile base assembly within the work area (“controlled using base unit 120” [0062]); 
extending or retracting the arm assembly with respect to the mobile base assembly (“The robotic arm 140 can have any suitable number of degrees of freedom” [0029]);39H&K Docket No.: 159994.000xxHolland & Knight LLPAssignee: Ascend Robotics LLC10 St. James Avenue Inventor: Askey et al.Boston, MA 02116-3889
controlling a location of the head assembly with respect to the work surface and/or the mobile base assembly (“the planner of the system 100 can output tool poses or tool paths for the base unit 120, robotic arm 140, and/or the end effector 160” [0068]); 
controlling a velocity of the head assembly with respect to the work surface and/or the mobile base assembly (“end effector 160 can use multiple control strategies to complete various tasks.  Position control can be used to command the system 100 to follow a trajectory given speed” [0103]); 
rotating the head assembly with respect to the work surface (“the movement system 368 of end effector 160 can comprise motors or other systems that are configured to move, change the orientation of, rotate or otherwise configure the end effector 160” [0035]); 
and controlling an angle of incidence of the head assembly with respect to the work surface (“vision system 364 or sensor 366 can set the blade or roller to a specific target angle relative to surface” [0091]).

Regarding Claim 6: 
Telleria discloses all of the limitations of Claim 4.  Telleria further teaches:
wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly includes one or more of (“automated drywalling system 100 can comprise a variety of tools that enable the system 100 to mix, paint, deliver paint, apply paint, smooth paint, dry paint, cure paint and the like” [0062]): 
controlling a spray fan width of the coating material applied to the work surface via the head assembly (“Cassette 1240 can be installed on the spray gun 1210” [0077]); 
controlling a volume of the coating material provided to the head assembly (“change speed and amount of paint 930 being delivered to the spray gun 1210” [0074]); 
and controlling a pressure of the coating material provided to the head assembly (“The pressure, flow rate, piping system resistance, and the like can be controlled” [0074]).

Regarding Claims 12 and 17, 
Telleria teaches 
A computer-implemented method, executed on an automated construction robot system comprising: (“automated systems and methods” [0060]),
A computer program product residing on a computer readable medium having a plurality of instructions stored thereon (“memory storing instructions that if executed by the one or more processors, provide for the execution of tasks by the automated drywalling system 100” [0037]) 
which, when executed by an automated construction robot system, cause the automated construction robot system to perform operations comprising: processing target area information to identify a surface defect (“using vision systems 326 or 364 to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel, and defects” [0104]); 
generating one or more remedial instructions based, at least in part, upon the surface defect identified (Examiner Note: According to the specification remedial instructions are listed in [0049-51].  Therefore, it is not a relative term and just broadly interpreted.  “The planner can produce toolpaths and/or tool parameters, which can enable the system 100 to apply paint, wall paper or other coatings to surfaces” [0065]; “The system 100 can monitor the coverage achieved by the end effector 160 and update tool paths and tool parameters to ensure the desired coating profile is being applied” [0105]; “The system 100 can also utilize a feedback mechanism for communicating contact, forces, gimbal displacement information, tool orientation, motor loads, humidity and temperature readings, and/or measurements of the applied paint 930, to system 100 (e.g., to the control system 322) for the purpose of real time updating of the tool paths and tool parameters for improving finish of paint 930” [0106]; “The system 100 can also determine areas that need another application of paint 930, rework using automated drywall system 100, or rework to be done manually... The system 100 can use this input along with other information about the previous work to create a new toolpath” (remedial instructions) [0107]),
and manipulating one or more of a mobile base assembly, a head assembly and an arm assembly based, at least in part, upon the one or more remedial instructions; (“The automated drywalling system 100 can apply a thicker layer than normal enabling a sanding system to sand down high points to be level to the adjacent surfaces.” [0055]; “The planner can produce toolpaths and/or tool parameters, which can enable the system 100 to apply paint, wall paper or other coatings to surfaces [0065]; “The system 100 can monitor the coverage achieved by the end effector 160 and update tool paths and tool parameters to ensure the desired coating profile is being applied” [0105]; “The system 100 can also utilize a feedback mechanism for communicating contact, forces, gimbal displacement information, tool orientation, motor loads, humidity and temperature readings, and/or measurements of the applied paint 930, to system 100 (e.g., to the control system 322) for the purpose of real time updating of the tool paths and tool parameters for improving finish of paint 930” [0106]; Fig. 1-2).)
wherein: the mobile base assembly is configured to be displaceable within a work area (“base unit 120” [0025]: Fig. 1-2), 
the head assembly is configured to process a work surface (“end effector 160” [0030]), 
and the arm assembly is configured to moveably-couple the 41H&K Docket No.: 159994.000xxHolland & Knight LLPAssignee: Ascend Robotics LLC10 St. James AvenueInventor: Askey et al.Boston, MA 02116-3889head assembly and the mobile base assembly and controllably- displace the head assembly with respect to the work surface (“robotic arm 140” [0028]; Fig. 1-2).

Regarding Claims 2, 13 and 18: 
Telleria discloses all of the limitations of Claims 1, 12 and 17, respectively.  Telleria further teaches: 
Wherein manipulating one or more of the mobile base assembly, the head assembly and the arm assembly based, at least in part, upon the one or more remedial instructions includes one or more of (“The planner can produce toolpaths and/or tool parameters, which can enable the system 100 to apply paint, wall paper or other coatings to surfaces” [0065]; “The system 100 can monitor the coverage achieved by the end effector 160 and update tool paths and tool parameters to ensure the desired coating profile is being applied” [0105]; “The system 100 can also utilize a feedback mechanism for communicating contact, forces, gimbal displacement information, tool orientation, motor loads, humidity and temperature readings, and/or measurements of the applied paint 930, to system 100 (e.g., to the control system 322) for the purpose of real time updating of the tool paths and tool parameters for improving finish of paint 930” [0106]),: 
utilizing the head assembly to sand the surface defect identified (paragraph 45 lines 1-6, Sanding end effector 160S); 
utilizing the head assembly to apply joint compound to the surface defect identified (“mudding end effector 160M” [0044]); 
utilizing the head assembly to apply joint tape to the surface defect 38H&K Docket No.: 159994.000xxHolland & Knight LLPAssignee: Ascend Robotics LLC10 St. James AvenueInventor: Askey et al.Boston, MA 02116-3889identified (“mudding end effector 160M can be configured to apply joint tape” [0044]); 
utilizing the head assembly to set a protruding drywall screw within the surface defect identified;  (Examiner Note: Under broadest reasonable interpretation, the one or more of the remedial instructions has been satisfied based on the citations for the limitations above).
and utilizing the head assembly to set a protruding nail within the surface defect identified (Examiner Note: Under broadest reasonable interpretation, the one or more of the remedial instructions has been satisfied based on the citations for the limitations above).

Regarding Claims 3, 14, and 19: 
Telleria discloses all of the limitations of Claims 1, 12, and 17, respectively.  Telleria further teaches:
wherein the surface defect identified includes one or more of: (“using vision systems 326 or 364 to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel, and defects” [0104])
a high spot within the work surface (“using vision systems 326 or 364 to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel, and defects” [0104]); 
a low spot within the work surface (“using vision systems 326 or 364 to detect coated surfaces, high and low points, tool marks, coating roughness, orange peel, and defects” [0104]); 
a crack within the work surface (“The planner can be informed by data from one or more of the vision systems 324, 364 and/or sensors 326, 346, 366 on the flatness of the wall, user inputs, location of seams 620 as specified by a layout planner or a scan of the room after the substrate was applied, or the like” [0065]); 
a hole within the work surface (“The planner can be informed by data from one or more of the vision systems 324, 364 and/or sensors 326, 346, 366 on the flatness of the wall, user inputs, location of seams 620 as specified by a layout planner or a scan of the room after the substrate was applied, or the like” [0065]); 
a protruding screw within the work surface; (Examiner Note: Under broadest reasonable interpretation, the one or more of surface defects identified has been satisfied based on the citations for the limitations above).
and a protruding nail within the work surface (Examiner Note: Under broadest reasonable interpretation, the one or more of surface defects identified has been satisfied based on the citations for the limitations above).

Regarding Claims 7, 15 and 20: 
Telleria discloses all of the limitations of Claims 1, 12 and 17.  Telleria further teaches:
wherein the arm assembly includes: a wrist assembly configured to enable a rotation of the head assembly with respect to the arm assembly (“Movement system 368 of end effector 160 can comprise motors or other systems that are configured to move, change the orientation of, rotate or otherwise configure the end effector 160” [0035]).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (US Pub No. 20180181012), in further view of Telleria (US Pub No. 20180283019) (Hereinafter “Telleria 2”).

Regarding Claim 9: 
Telleria discloses all of the limitations of claim 1, Telleria further teaches an automated construction robot (“automated drywalling system 100” [0025]).  Telleria does not explicitly teach a plurality of automated construction robots, however, Telleria 2 does explicitly teach:
The automated construction robot system includes a plurality of automated construction robots (“automated drywalling system network 1700 that comprises a plurality of automated drywalling systems” [0108])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Telleria with the teachings as taught by Telleria 2 because “This can remove a necessity for each separate system 100 to rescan a worksite.” [0113], which may provide greater efficiency.

Regarding Claim 10: 
The combination of Telleria and Telleria 2 discloses all of the limitations of claim 9.  
Telleria 2 further teaches:
the plurality of automated construction robots includes: a primary construction robot (paragraph 112 lines 7-8, one or more of the automated drywall systems 100 may or may not execute a computational planner; paragraph 129 lines 1-7, the computational planner can then utilize a map or model uploaded to the system 100 and/or created by the automated drywall system 100 to determine tool paths and/or tool parameters for the base unit 120, robotic arm 140, and/or end effector 160 to achieve the specified joint compound application, sanding, painting, and the like for the desired finish);  
and a scout construction robot (“automated drywalling system network that includes one or more automated drywalling systems” [abstract];   “automated drywalling system network 1700 that comprises a plurality of automated drywalling systems” [0108]; “in various embodiments the first and second drywalling systems 100A, 100B can be system 100 or can be different systems 100.  For example, the first and second drywalling systems 100A, 100B can have the same or different computing capabilities, or the like” [0109]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Telleria with the teachings as taught by Telleria 2 because “This can remove a necessity for each separate system 100 to rescan a worksite.” [0113], which may provide greater efficiency.

Regarding Claim 11:
	Telleria 2 discloses all of the limitations of claim 10, Telleria does not explicitly disclose the following limitation wherein the scout robot is capable of scanning and generating information, however, Telleria 2 does explicitly teach:
the scout construction robot is configured to scan the target area and generate the target area information (“Such fleet coordination of a plurality of automated drywalling systems 100 can involve uploading maps, models, or the like created by one system 100 to a local or remote database, which can enable a plurality of systems 100 to have access to the map, model, or the like” [0113])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Telleria with the teachings as taught by Telleria 2 because “This can remove a necessity for each separate system 100 to rescan a worksite.” [0113], which may provide greater efficiency.

Claims 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Telleria (Pub No. 20180181012), in view of Yuan (CN 108160375). 

Regarding Claims 8, 16 and 21:
	Telleria discloses all of the limitations of claims 1, 12 and 17. Telleria does not explicitly teach rotation with respect to the base, however, Yuan does explicitly teach:
a rotation assembly configured to enable a rotation of the arm assembly with respect to the mobile base assembly (Figure 1, discloses a Rotating base (4) [page 2])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Telleria and Telleria2 according to figs. 1-2 teaching robotic arm with the teachings as taught by Yuan according to fig 1 in order to accurately control and position the automatic spraying device (see at least page 2 Invention Contents section) as well as “stirring device so the rod also moves downwards to release the stirring device for stirring work” page 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664